ROBERTSON, Justice.
This is a mandamus proceeding instituted under article 1824 of the Texas Revised Civil Statutes, by which Charles E. Carlock, relator, seeks to compel “the Judge of the 68th Judicial District Court of Dallas County, Texas” to proceed to trial and final judgment in a cause pending in that court. It is conceded that the respondent has not been notified of these proceedings through proper service of process. Since respondent has not been afforded notice and an opportunity to defend against this application, we conclude that we lack jurisdiction to issue the writ. Notice to all interested parties is a constitutional prerequisite to the issuance of a writ of mandamus. Cleveland v. Ward, 116 Tex. 1, 285 S.W. 1063 (1926); see Old River Rice Irrigation Co. v. Stubbs, 133 S.W. 494 (Tex.Civ.App. — 1911, writ refused).
Application for writ of mandamus denied.
GUITTARD, C. J., not sitting.